Citation Nr: 0607776	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-07 993	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to April 
1968, including honorable combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted service connection for 
post-traumatic stress disorder and assigned an initial 
evaluation of 50 percent thereto.  The veteran appealed the 
assignment of the initial rating as well as the assignment of 
the effective date of the grant.  In an August 2003 rating 
decision, the effective date requested by the veteran was 
assigned.  Therefore, the only issue before the Board for 
adjudication is whether the 50 percent rating assigned is 
appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to chronic sleep impairment, a depressed mood, and 
irritability.  He is generally functioning satisfactorily in 
the areas of routine behavior, self-care and he has normal 
conversational speech.


CONCLUSION OF LAW

Criteria for a rating higher than 50 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic 
Code 9411 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2003 and December 2003, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice with 
respect to his claim of entitlement to service connection for 
post-traumatic stress disorder in January 2003, prior to the 
AOJ decision here on appeal, in keeping with Pelegrini.  The 
veteran then appealed the downstream issue of entitlement to 
a higher initial rating and was given a notice with respect 
to that claim in December 2003, notwithstanding the fact that 
VA did not have an obligation to provide additional notice of 
the information and evidence necessary to substantiate issues 
raised in a notice of disagreement if original notice was 
given as per VA General Counsel Opinion, VAOPGCPREC 8-2003 
(Dec. 22, 2003).  


The Board notes that the Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the December 2003 notice does 
not nullify the rating action upon which this appeal is 
based.  Additionally, the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
downstream claim.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that a rating higher than 50 percent 
should be assigned because he lost so many years not knowing 
what was wrong with him, because he was cruel to his family 
during those years, and because he believes his psychiatric 
disorder is incurable.  In the veteran's July 2003 notice of 
disagreement, he requested that a 70 percent rating be 
assigned because of deficiencies in his family relations, 
judgment, and mood, and because he had suicidal ideations and 
experienced panic and disorientation.  In his February 2004 
VA Form 9, the veteran requested that a 100 percent rating be 
assigned because he had little chance of recovery and 
believed his ability to cope had been permanently damaged.

The record shows that the veteran was discharged from service 
in 1968 and abused alcohol until approximately 2000 or 2001.  
Statements from the veteran, his wife and children reflect 
that the veteran was physically and emotionally abusive 
toward his family.  He worked approximately fourteen years as 
a miner and also worked as a farmer throughout the years.  
The veteran stopped working in 1999 due to physical medical 
problems, including asthma, hypertension, benign prostatic 
hypertrophy, and a left ankle disability.  Nonservice-
connected pension was granted effective December 2000.

The veteran presented for treatment of psychiatric complaints 
in 2002.  He related that his symptoms increased when he 
stopped working because he had more time on his hands to 
think about things.  He was determined to have significant 
history of alcohol dependence as well as post-traumatic 
stress disorder with underlying depression.  It was noted in 
December 2002 that the veteran's strengths were his 
intelligence, that he had been a productive member of society 
for many years, and that he had maintained a long-term 
relationship with his wife notwithstanding his post-traumatic 
stress disorder.  The veteran began treatment with 
medications and therapy and reports improved symptoms in a 
therapeutic environment.

Upon VA examination in January 2003, the veteran complained 
of intrusive thoughts, nightmares one to two times per month 
(decreased since starting medications), avoidance behavior, 
feelings of detachment from others, increased arousal, 
irritability, and a short temper.  He related that he stopped 
drinking about two years earlier and that this improved his 
relationships with his wife and children.  A diagnosis of 
post-traumatic stress disorder due to combat service was 
rendered and the examiner assigned a Global Assessment of 
Functioning (GAF) score of 60, with the previous year GAF 
being 55.

The veteran continued in individual therapy throughout 2003, 
and began attending group therapy as well.  Treatment notes 
reflect that the veteran appeared calmer and related being 
able to deal with his problems without losing his temper more 
often.  GAF scores found in the treatment records are 63 and 
68.  Interestingly, the veteran's treating psychologists 
submitted a letter at the request of the veteran in August 
2003 stating that the veteran had a GAF of 45.  The letter 
does not contain any explanation for the difference in GAF 
score reported in the treatment records nor does it include 
any information on symptoms that would cause them to 
determine that a GAF score of 45 was appropriate.

In December 2003, the veteran advised the RO in his quest for 
a higher rating that he had horrible nightmares, a short 
temper, thoughts of suicide, and an inability to relate to 
anyone other than the veterans in his group therapy sessions.  
Upon VA examination the following day, the veteran complained 
of an inability to sleep, but stated that he had decreased 
anger and irritability since starting on medication.  He 
stated that he had isolative behavior, frequent thoughts of 
his service in Vietnam, nightmares of stressful events, and 
suicidal ideations.  He presented well-groomed and oriented, 
his speech was normal, mood appropriate, thought processes 
and content normal; the veteran demonstrated good judgment 
and insight.  The examiner noted that a review of the 
treatment notes reflected some improvement in symptoms over 
the previous year, specifically noting improved mood and 
interactions and an increase in restful sleep being reported 
throughout the previous year.  The examiner confirmed the 
diagnosis of chronic post-traumatic stress disorder and 
assigned a GAF of 65, with the previous year GAF being 60.

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which directs the evaluation of post-traumatic stress 
disorder under a general rating formula for mental disorders 
outlined in Diagnostic Code 9440.  Pertinent portions of the 
general rating formula for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

A complete review of the record shows that the veteran is 
impaired due to a chronic sleep impairment, depressed mood, 
irritability and a short temper, but that he is generally 
functioning satisfactorily in the context of his routine 
behavior and self-care; he is reported to have normal 
conversational speech.  The bulk of the veteran's complaints 
are that the years he lost abusing alcohol and not treating 
his symptoms of post-traumatic stress disorder cannot be 
returned.  He appears remorseful for treating his family so 
poorly and wants compensation for that behavior.  

The Board points out that the purpose of the VA compensation 
system is to determine the level of disability currently 
experienced by a veteran in the terms of social and 
occupational impairment and to assign ratings for current 
disability.  It is not VA's duty to compensate a veteran for 
symptoms that occurred outside of the time period covered by 
his current claim; in this case, symptoms prior to July 2002.

There is no question that the veteran had severe difficulties 
with his personal life throughout the seventies, eighties, 
and nineties as his wife and children have attested to the 
fact that the veteran was abusive and paranoid.  The things 
that occurred during those years, however, are totally 
irrelevant when it comes to determining a rating for current 
disabilities.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  

The veteran has not worked since 1999 due to physical 
impairments.  He stopped consuming alcohol and began treating 
his psychiatric symptoms shortly thereafter.  There is no 
suggestion in the medical record that the veteran has a 
flattened affect, abnormal or incoherent speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of memory so severe as to only be able to retain 
highly learned material, impaired judgment, or impaired 
abstract thinking.  He does have disturbances of motivation 
and mood attributable to underlying depression and he has 
related having difficulty maintaining effective work and 
social relationships although the record shows that he had a 
good work history until his physical impairments limited his 
abilities and he has been married since the 1960's.  

The veteran's request that a higher rating be assigned 
because there is little chance of recovery is not alone 
sufficient evidence to establish that he has total 
occupational and social impairment or even occupational and 
social impairment in most areas of his life.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  Although the veteran's 
treating psychologists reported in August 2003 that it was 
unlikely that the veteran's symptoms would significantly 
remit, the treatment records show that his psychiatric 
symptoms have improved with medication and therapy; he 
maintains better relationships with his wife and daughters 
now that he is not abusing alcohol and is treating his 
symptoms of post-traumatic stress disorder.  Furthermore, the 
veteran's GAF scores only indicate mild to moderate symptoms 
as per the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV).  The unsubstantiated 
report of a GAF score of 45 is the only reference in the 
medical evidence since the veteran began psychiatric 
treatment to suggest serious symptoms.  Because there is no 
indication what symptoms were relied upon when the score was 
assigned, the Board finds that the treatment notes and VA 
examination reports showing GAF scores from 55 to 68 are more 
credible.  Thus, the Board finds that the veteran has current 
mild to moderate symptoms.

Given the evidence as outlined above, the Board finds that 
criteria for a 30 percent rating are met as of the effective 
date of the grant of service connection for post-traumatic 
stress disorder, July 18, 2002.  Although a 50 percent rating 
is assigned, the Board does not find that criteria for that 
rating are met as the veteran has a normal affect, normal 
speech, good judgment and insight, and there is absolutely no 
suggestion in the record that he has difficulty with complex 
commands or remembering basic things.  It appears that the RO 
was quite generous in assigning a 50 percent rating based on 
evidence of disturbances of motivation and mood, reports of 
suicidal ideation, and difficulty in establishing and 
maintaining effective work and social relationships.  
Assignment of a rating higher than 50 percent for any period 
of time in question is not warranted because there is no 
evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, memory 
loss for names of close relatives or of his own name, 
obsessional rituals, illogical speech, near-continuous panic 
or depression affecting the ability to function 
independently, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, or neglect of personal appearance and 
hygiene.

It is quite unfortunate that this veteran sees himself as 
incurable as the medical records clearly show that his 
symptoms have improved with treatment.  This veteran has made 
strides in his personal life by attending therapy, abstaining 
from alcohol, and removing himself from situations in which 
he might have previously abused his wife.  He has better 
relationships with his wife and children and the record does 
not show that the veteran is unemployed due to his 
psychiatric symptoms.  The assignment of a 50 percent rating 
is more than appropriate based on the medical record and a 
higher rating is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected psychiatric disability, he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors as the record 
clearly shows that the veteran's psychiatric disorder is 
improved with treatment and he is not working because of 
physical impairments.  The veteran has not required any 
hospitalization, much less frequent periods of 
hospitalization, for his psychiatric disability and treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by irritability, 
intrusive thoughts and difficulty sleeping has an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. 
Section 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 50 percent evaluation 
currently assigned more than adequately reflects the 
clinically established impairment experienced by the veteran 
and a higher rating is also denied on an extra-schedular 
basis.


ORDER

A rating higher than 50 percent for post-traumatic stress 
disorder is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


